Citation Nr: 0715294	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-28 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for depressive disorder, 
claimed as post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the benefits sought on appeal.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.

In correspondence dated June 2006, the veteran's 
representative requested updated VA medical records for the 
period of March 30, 2006 to June 2006.  In addition, in June 
2003, the veteran provided VA Form 21-4142 authorizing VA to 
obtain private treatment records from Dr Milagros Ortiz-
Tavarez from 1995 to present.  A review of the claims file 
shows that with the exception of a May 2001 mental impairment 
evidence report, Dr. Ortiz's treatment records have not been 
obtained and the most recent VA medical record is dated July 
1998.

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary 
authorization, obtain the veteran's 
treatment records from Dr. Ortiz-Tavarez.

2.  Obtain the veteran's VA medical 
records since July 1998.

3.  Following completion of the foregoing, 
review the issues on appeal.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and afford the applicable period of time 
for response.  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


